Citation Nr: 0520344	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  01-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for tinnitus.  

2.  Entitlement to a compensable disability rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1960 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2001 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to an increased 
rating for tinnitus and left ear hearing loss.  The veteran 
testified before the undersigned at a Travel Board hearing in 
February 2002.  A transcript of this hearing has been 
associated with the claims folder.  This claim was previously 
before the Board in August 2002, July 2003, and March 2004 
and was remanded for further development in July 2003 and 
March 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board, which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  The VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  Accordingly, the veteran's claim for an 
increased evaluation for tinnitus will not be addressed in 
this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  At no time during the pendency of this appeal has the 
left ear hearing loss been manifested by more than a level IV 
hearing impairment.

3.  The veteran has not submitted evidence tending to show 
that his service connected disabilities are unusual, require 
frequent hospitalization, or cause marked interference with 
employment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.85, 4.86 Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and 
supplemental statements of the case (SSOCs) he was provided 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 in the 
July 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter specifically informed the veteran 
that it was necessary to send any evidence to VA in his 
possession that pertains to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in March 2005.

The claims folder contains all available VA medical records, 
VA examination reports, and private medical records.  The 
veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran was originally granted service connection for 
left ear hearing loss in November 1994 and assigned a 
noncompensable evaluation.  The noncompensable evaluation was 
continued in an April 2001 rating decision.  In December 2000 
the veteran submitted a claim for an increased rating, 
contending that the noncompensable evaluation does not 
adequately reflect the severity of his hearing loss 
disability.
Pursuant to VA's rating schedule, VA ascertained the severity 
of the veteran's left ear hearing loss pursuant to Diagnostic 
Code 6100.  The assignment of a disability rating for hearing 
impairment is derived by a purely mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests.  38 C.F.R. § 4.85 (1994), (2004).  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2004).  If impaired hearing is service connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of § 3.383.  
38 C.F.R. § 4.85(f) (2001).  The provisions of 38 C.F.R. § 
4.86 (2004) address exceptional patterns of hearing loss.  
The exceptional patterns addressed in this section are 
present when the puretone threshold at 1000, 2000, 3000 and 
4000 Hz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz. 



A January 2001 VA audiological examination reported the 
following:  

Puretone Threshold Average
Right Ear
36 dB
Left Ear
52 dB

Speech Recognition
Right Ear
88%
Left Ear
88%

A June 2001 private audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
45 dB
50 dB
55 dB
70 dB
Left 
Ear
45 dB
55 dB
65 dB
75 dB

Puretone Threshold Average
Right Ear
55 dB
Left Ear
60 dB

Speech Recognition
Right Ear
88%
Left Ear
82%

A July 2001 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
45 dB
45 dB
40 dB
70 dB
Left 
Ear
50 dB
55 dB
60 dB
70 dB




Puretone Threshold Average
Right Ear
50 dB
Left Ear
58.75 dB

In the present case, the evidence does not show an 
exceptional level of impaired hearing in the reported 
audiological examinations such that 38 C.F.R. § 4.86 is not 
applicable to the veteran's claim. 
 
Applying the results from the January 2001 VA audiological 
examination to Table VI yields a Roman numeral value of II 
for the left ear, under both the pre and post June 10, 1999 
criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the results 
from the June 2001 VA audiological examination to Table VI 
yields a Roman numeral value of IV for the left ear.  See 38 
C.F.R. §§ 4.85, 4.86.  Because the July 2001 examination 
failed to report a speech discrimination score the Board is 
unable to apply the results to Table VI, but applying them to 
Table VIA yields a Roman numeral value of no more than IV for 
the left ear.  

Applying the Roman numeral values of the January and June 
2001 examinations to Table VII, the Board finds that the 
veteran's hearing loss was correctly evaluated as zero 
percent disabling in the April 2001 rating decision.  Id. 
Since the veteran is not deaf to a compensable degree in his 
service connected ear, any hearing impairment in the non-
service connected ear does not enter into the calculations.  
See 38 U.S.C.A. § 1160 (West 2002 & Supp. 2004).  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for left ear hearing loss.  38 C.F.R. § 4.3. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his hearing loss or 
that it results in a marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


